DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites evaluating data items and assigning to each of created tasks at least one of a customer, a product, a sales representative, at least one action plan queue, and priority level according to the evaluation. 
Such limitations of evaluating and assigning are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a data store” and/or “one or more processor(s)”, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “one or more processor(s)” language, “evaluate(ing)” in the context of this claim encompasses a user to perform this step mentally with a pen and paper.  Similarly, the limitation of assign(ing) to each of created sales representative tasks at least one of a customer, a product, a sales representative, at least one action plan queue, and priority level according to the evaluation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “one or more processor(s) configured to” language, “assign(ing)” in the context of this claim encompasses the user to perform this step mentally with a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application because, in particular, the claims only recite additional elements of storing, monitor(ing) and distribute(ing).  However, these steps are recited at a high-level of generality (i.e., as a general means of storing, gathering, and distributing network traffic data for use in the evaluate(ing) and assign(ing) steps) such that they amount to mere data gathering/storage/collecting, which are forms of insignificant extra-solution activities and are well-understood, routine, conventional activities in the telecommunications art.  The “one or more processor(s)” that performs the steps is also recited at a high level of generality, and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the excepting using generic computer component (“one or more processor(s)).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“one or more processor(s)”).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are directed to an abstract idea.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more processor(s) configured to” evaluate(ing) and assign(ing) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent eligible.
All  of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further describe the abstract idea and fail to establish that the claims are not directed to an abstract idea; for example, they only further limit the evaluate(ing) process discussed above.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4-10, 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raanani et al. (Raanani; US 2018/0183930 A1; cited by the applicant and applied for the first time in the present application).
Regarding Claim 1, Raanani discloses:  A system (paragraph [0015]), comprising:
a data store having a plurality of data items including conversation profile data and consumer product data (Abstract; “product” and paragraphs [0015]); and
one or more processors configured to:
monitor voice over internet protocol traffic between a sales representative and a customer (paragraphs [0006], [0014], [0023], [0024], [0026], and [0044]);
evaluate the plurality of data items to create a plurality of tasks (paragraphs [0015] - [0022]);
assign to each task of the plurality of tasks at least one of a customer, a product, an action plan queue, and a priority level according to the evaluation (paragraphs [0015] - [0022]); and 
distribute the task to the sales representative (paragraph [0026]; “on-call guidance”).
	Regarding claim 2, “wherein the evaluation of the plurality of data items includes, at least in part, identifying patterns between the plurality of data items” (paragraphs [0015], [0040], [0042], and [0063] teaches that identifying patterns have to be inherent to Raanani; “prediction powers”).
	Regarding claims 4-6, see paragraphs [0015] - [0022], [0040], and [0042] of Raanani.
	Regarding claim 7, see paragraphs [0029] and [0101]; date.
	Regarding claim 8, see paragraphs [0015], [0020], [0040], [0048], [0051], [0067], [0077], [0082], and [0090]; personality trait(s).
	Regarding claim 9, see paragraphs [0039] and [0040]. 
	Claims 10, 12-18, and 20 parallel claims 1 and 4-9 above.

Allowable Subject Matter
6.	Claim 3, 11, and 19 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the
parent patent. For example, claim 1 of the present application has similar scope as
claim 1 of the parent patent except for the “wherein” limitations. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA)136 USPQ 184 (1963). In re Van Ornum and Stang, 214 USPQ 761.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
November 17, 2022